DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Arguments 
	Applicant's arguments filed 09/07/2021 with respect to claim(s) 19 and 25 have been considered but are moot in view of the new ground(s) of rejection. 	On pg. 6 of the remarks, it appears the Applicant is arguing that Luo does not teach “update an Intra-BSS Network Allocation Vector (NAV) … regardless of … a format of the PPDU” because Luo teaches updating the NAV based on whether the PPDU is an 802.11ax PPDU or a legacy PPDU, where Applicant interprets 802.11ax and legacy to be formats of the PPDU. 	Examiner notes that amended claims 19 and 25 do not necessarily require this interpretation, i.e., under broadest reasonable interpretation (BRI), the amended claims could be interpreted as “update an Intra-BSS Network Allocation Vector (NAV) based on (1) the trigger frame regardless of a receiver address of the trigger frame and [update the Intra-BSS NAV based on] (2) a format of the 
	Applicant’s arguments filed 09/07/2021 with respect to claim(s) 28-30 have been considered but are not persuasive. 	On pgs. 8-9, Applicant argues that the Examiner has incorrectly interpreted MPEP 2111.04 with respect to the conditions of method claims 28 and 29. 	Examiner respectfully disagrees. MPEP 2111.04 Section II Contingent Limitations explicitly disclose in part: “For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Applying the recitation above to Applicant’s claim 28 yields: “a method claim (i.e., claim 28) requires step A (i.e., updating the Intra-BSS NAV based on the trigger frame) if a first condition happens (i.e., when the trigger frame indicates that channel sensing is required before transmitting a trigger-based Physical layer Data Unit (PPDU) based on the trigger frame) and step B (not available) if a second condition happens (not available). If the claimed invention may be practiced without either the first or second condition happening (i.e., second condition is not available), then neither step A or B is required (i.e., step B is not available) by the broadest reasonable interpretation of the claim.” Based on the recitation and based on the claim language only giving one condition with a one step, the claimed invention practices one condition with one step and does not practice a second condition. Therefore, the second step according to the second condition is not required by the broadest reasonable interpretation. A similar application of the recitation to claim 29 can be performed. To advance prosecution, however, the Examiner provides a rejection for claims 28-30.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 19, 21, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Hedayat et al. (US 2017/0064739 A1).

Regarding claim 19, Luo discloses A wireless communication terminal associated with a base wireless communication terminal, the wireless communication terminal comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
a transceiver (Fig. 7: receiver 201 / transmitter 202); and 
a processor (Fig. 7: processor 203), 
wherein the processor is configured to: 
receive a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal using the transceiver ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtain a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
update an Network Allocation Vector (NAV) based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame (1-3) sent in intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Although Luo discloses in at least [0097] that the receiving node updates its NAV when a condition for not updating the NAV fails, i.e., when the PPDU does not include an address of the receiving node itself, or the PPDU is not an 802.11ax PPDU but a legacy PPDU, or the like, Luo does not disclose the combination of updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU.
However, Hedayat discloses updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU ([0019]: a new condition to set a NAV is introduced for a station, i.e., the station cannot ignore a NAV that is non-ignorable when the station is part of the same BSS where another station sets up the NAV. Fig. 8, [0086], [0090]: STA A1 (which is the AP 111 of Fig. 1) (=base wireless communication) sends a frame 802 (which is a PPDU, see [0091], that may be a trigger-based PPDU, see table 1) (=PPDU with trigger frame) to STA A2 (which is the UE 112 of Fig. 1) (=wireless communication terminal). [0095]: STA A2 updates a first NAV based on the association of frame 802 to BSS1 or STA A2 updates U_NAV. [0087]: BSS1 refers to intra-BSS with an intra-BSS NAV and U_NAV refers to non-ignorable NAV for BSS STAs, i.e., intra-BSS STAs. Note: STA A2 updates its NAV based on the association of the received frame to a BSS or based on a non-ignorable NAV which read on “updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conditions that the STA 4 uses to make a decision of whether to update its NAV, wherein the condition is modifiable based on “or the like”, as taught by Luo in [0097], to include a condition to update the NAV based on the association of the received frame to a BSS and not based on a receiver address and a format of the PPDU, as taught by Hedayat.
Doing so provides a new NAV that can be set under multiple conditions (Hedayat: [0019], [0088]), i.e., a NAV that is ignorable for OBSS STAs when BSS-TXOP is initiated and a NAV that is non-ignorable by any stations when ALL-TXOP is initiated (Hedayat: [0021], [0088]); and thus provides an advantage for a station to reserve a longer TXOP or an entire communication medium for itself (Hedayat: [0023]). 

Regarding claim 21, Luo discloses all features of claim 19 as outlined above. 
Luo further discloses wherein the processor is configured to update the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal (Fig. 8, [0112]: trigger frame (1-3) is directed to STAs 1-3 but STA 4 still sets its NAV according to the trigger frame. Note 1: STA 4 still updates its NAV according to the trigger frame although the trigger frame is directed to STAs 1-3 for the UL scheduling information. Note 2: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

An operation method of a wireless communication terminal associated with a base wireless communication terminal, the method comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
receiving a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtaining a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
updating an Network Allocation Vector (NAV) based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame (1-3) sent in intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Although Luo discloses in at least [0097] that the receiving node updates its NAV when a condition for not updating the NAV fails, i.e., when the PPDU does not include an address of the receiving node itself, or the PPDU is not an 802.11ax PPDU but a legacy PPDU, or the like, Luo does not disclose the combination of updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU.
However, Hedayat discloses updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU ([0019]: a new condition to set a NAV is introduced for a station, STA A1 (which is the AP 111 of Fig. 1) (=base wireless communication) sends a frame 802 (which is a PPDU, see [0091], that may be a trigger-based PPDU, see table 1) (=PPDU with trigger frame) to STA A2 (which is the UE 112 of Fig. 1) (=wireless communication terminal). [0095]: STA A2 updates a first NAV based on the association of frame 802 to BSS1 or STA A2 updates U_NAV. [0087]: BSS1 refers to intra-BSS with an intra-BSS NAV and U_NAV refers to non-ignorable NAV for BSS STAs, i.e., intra-BSS STAs. Note: STA A2 updates its NAV based on the association of the received frame to a BSS or based on a non-ignorable NAV which read on “updating the NAV regardless of a receiver address of the trigger frame and a format of the PPDU”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conditions that the STA 4 uses to make a decision of whether to update its NAV, wherein the condition is modifiable based on “or the like”, as taught by Luo in [0097], to include a condition to update the NAV based on the association of the received frame to a BSS and not based on a receiver address and a format of the PPDU, as taught by Hedayat.
Doing so provides a new NAV that can be set under multiple conditions (Hedayat: [0019], [0088]), i.e., a NAV that is ignorable for OBSS STAs when BSS-TXOP is initiated and a NAV that is non-ignorable by any stations when ALL-TXOP is initiated (Hedayat: [0021], [0088]); and thus provides an advantage for a station to reserve a longer TXOP or an entire communication medium for itself (Hedayat: [0023]).

Regarding claim 27, Luo discloses all features of claim 25 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises updating the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal (Fig. 8, [0112]: trigger frame (1-3) is directed to STAs 1-3 but STA 4 still sets its NAV according to the trigger frame. Note 1: STA 4 still updates its NAV according to the trigger frame although the trigger frame is directed to STAs 1-3 for the UL scheduling information. Note 2: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

 	Claim(s) 22-23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Hedayat et al. (US 2017/0064739 A1) and Ryu et al. (US 2017/0230981 A1).

Regarding claim 22, Luo in view of Hedayat discloses all features of claim 19 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo in view of Hedayat does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider wireless medium before transmitting a respective uplink PPDU. [0113]: receiving station configures .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the trigger frame includes a CS required field indicating the wireless medium needs to be considered before transmitting a respective uplink PPDU, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 23, Luo in view of Hedayat discloses all features of claim 22 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo in view of Hedayat does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field).

Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 28, Luo in view of Hedayat discloses all features of claim 25 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises, … updating the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo in view of Hedayat does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider wireless medium before transmitting a respective uplink PPDU. [0113]: receiving station configures NAV based on the received duration field of the received MAC frame and determines whether the wireless medium is busy).

Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 29, Luo in view of Hedayat discloses all features of claim 28 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises, … updating the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo in view of Hedayat does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the 
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

	Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Hedayat et al. (US 2017/0064739 A1), Ryu et al. (US 2017/0230981 A1), and Xing et al. (US 2018/0279369 A1).

Regarding claim 24, Luo in view of Hedayat and Ryu discloses all features of claim 23 as outlined above. 
Luo in view of Hedayat and Ryu does not disclose, but Xing discloses wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.


Regarding claim 30, Luo in view of Hedayat and Ryu discloses all features of claim 29 as outlined above. 
Luo in view of Hedayat and Ryu does not disclose, but Xing discloses wherein the updating of the Intra-BSS NAV comprises updating the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.
Doing so allows the STA 1 to update the NAV based on the trigger frame and after checking a NAV timer and determining whether a channel is busy or idle, and updating the NAV when the channel is idle and updating the NAV only when the duration value of the trigger frame is greater than the NAV timer and the channel is busy (Xing: [0174]); and thus allows the WLAN stations to 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478